Defendant is engaged in business indicated by its name. It offered and published a reward in part as follows:
"$1,000 reward.
"For evidence that will lead to the arrest and conviction of any one who shall set fire to buildings insured in this company. * * * All we want is a 'tip' from you and we will do the rest."
A building of an insured, James H. Denning, was destroyed by fire. Officers and agents of defendant, being suspicious, investigated. Officers of the law also were active.
Plaintiff, as found by the trial court in a trial without a jury, gave information which led directly to the apprehension of one Ronald Spade, who confessed setting the fire.
Plaintiff sued for the reward, and had judgment. Defendant has appealed.
While there is conflict in testimony in respect of the information plaintiff actually gave, we are impressed that the finding of the trial court that plaintiff gave the information, the "tip," which led to arrest and conviction of the offender, is sufficiently sustained by the record. SeeBloomfield v. Maloney, 176 Mich. 548 (Ann. Cas. 1915B, 662), for discussion of law in such cases. No other matter calls for discussion.
Affirmed.
McDONALD, C.J., and POTTER, SHARPE, NORTH, FEAD, WIEST, and BUTZEL, JJ., concurred. *Page 357